Case 1:17-cv-00066-TSC Document 80 Filed 03/09/20 Page 1 of 6
BY CERTIFIED MAIL # 7019 1icO 0000 9945 6815

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

IBRAHIM ELGABROWNY,

Plaintiff; Case: 1:17-cv-00066

Assigned To : Chutkan, Tanya S.
Assign. Date : 1/11/2017 ok
Description: Pro Se Gen. Civil (F Deck)

¥.

CENTRAL INTELLIGENCE AGENCY, er al.,

weet ee

Defendants.

PLAINTIFF'S CHALLENGE TO THE DOS AND CIA RESPONSES

 

TO HIS FOIA/PA REQUESTS.

 

Comes now, Plaintiff, Ibrahim Elgabrowny, acting pro se, subnitting his challenge
to the Department of State and the CIA responses to his FOIA/PA requests, and that

on-but not limited to- the following bases;

   
  
 
 
 
  
 

D

PLAINTIFF'S RESPONSE TO THE DOS RESPONSES.

Jil Room

32020 |

 

1)- The DOS responses to Plaintiff were as follows:

a) 45 Documents released to Plaintiff in full.

| Ac arr et
US Dire eésar, Clerk of Court
LUS. Di wet Court, District oF Columbia

b) 61 Documents released to Plaintiff in part.

 

c) 28 Documents the were withheld in full. and that as follows;
- 8 documents that were withheld in full by the DOS.
- 20 documents that were referred by the DOS to FOUSA, and then
were withheld in full by the EOUSA.
2)- THE DOCUMENTS THAT WERE REFERRED TO EOUSA THEN WERE ALL WITHHELD IN FULL
BY IT WERE IMPROPERLY WITHHELD.

 

a)- In its letter to Plaintiff dated(Aug-7-2019), the EOUSA informed

him regarding the 20 documents that were referred to it from DOS, EOUSA described
Case 1:17-cv-00066-TSC Document 80 Filed 03/09/20 Page 2 of 6

these documents as 310 pages of transcripts of phone conversations between parties
that Plaintiff is not one of them, then the EOUSA took that last part as a reason
to fully withhold all of these 310 pages of these phone conversations transcripts
pursuant to b(6) and b(7)(C).

b)- Plaintiff now contends that such withholding by EOUSA was improper
and that for the following reasons;

c)- While the FOIA/PA gives Plaintiff the right to seek information
whether it belong to him or not, here, the KOQUSA did not identify the parties that
are involved in these phone conversations, and did not give Plaintiff a chance to
seek a waiver to their privacy rights or submit a proof of death, if needed, rega-
rding any of these individuals.

d)- The EOUSA did not address the segregability issue. regarding any non-

exempt part of these transcripts.

3)- The 8 documents that were fully withheld by DOS were respectively as follows;

a)-In its letter dated(Feb-27-2018), the DOS informaed Plaintiff that it
fully withheld one document pursuant to exemption b(5).._

b)- In its letter dated(May-27-2018), the DOS informaed Plaintiff that it
fully withheld three documents pursuant to exemption b(1).

c)- In its letter dated (Oct-24-2018), the DOS informed Plaintiff that it
fully withheld two documents pursuant to exemptions b(1),'b(3) and b(6).

d)- in its letter dated (Aug-23-2019), the DOS informed Plaintiff that it

fully withheld two documents pursuant to exemption b(5).

4)- Plaintiff now contends that the DOS's full withholding of such documents was
improper and that for the following reasons;

a)-The DOS did not describe each of these fully withheld documents in a
b)>

c)-

Case 1:17-cv-00066-TSC Document 80 Filed 03/09/20 Page 3 of 6

way that can give Plaintiff a meaningful review and might enable him to
challenge such withholding.

The DOS did not justify the withholding with specifity that can demons-
‘trate the connection between each of the withheld information and the
claimed exemption, and how any specific harm might happen if such
information is disclosed.

The DOS did not address any possible segregability of non-exempt parts

of these fully withheld documents.

5)- THE.DOS'S 61 PARTIALLY RELEASED DOCUMENTS.

a)-

b)-

d)-

e)-

These -so called-partially released documents were mostly deleted,

such deletions is annotated by a code that referred to explanation for
withholding in an accompanying code catalogue.

These partially released documents contains far-ranging category defin-
tions without any explanation which part of the withheld material each
of such far-ranging exemptions applies, and how any possible specific
harm might happen in disclosing it.

Such submitted coded exemptions were overly vague and lacked specifity
of description that is necessary to ensure meaningful review of the
DOS's claims to withhold the information that is subject to Plaintiff's
request.

Because of the nature of Plaintiff's request, some of the DOS's claims
of exemptions, apparently, might not be applicable as claimed, unless
justified.

DOS failed to identify the parties that its privacy claims was aimed

to protect, then give Plaintiff a chance submit either a waiver of
Case 1:17-cv-00066-TSC Document 80 Filed 03/09/20 Page 4 of 6

ptivacy rights or proof of death regarding any of each of these parties.

f)- DOS failed to address any possible segregability of any on non exempt
portion of these documents.

g) DOS failed to explain how classifying information concerning Plaintiff and
three other individuals that mostly regarding an criminal investigation
that had been closed almost 27 years ago is not in violation to E.0.§13256
that prohibit classifying information that is not needed to be classified
in order~.to protect National Security

h)- DOS failed to justify its confidentiality claims over the information
mentioned above in fl g.

i)- The DOS did not attest that all of the files that possibly might contain
responsive records to Plaintiff request had been searched.

j)- DOS did not explain how the search in this instant case was don, and don
by who, and what search terms or terms alternatives were used during these
searches.

6) - THE CIA'S RELEASED DOCUMENTS PURSUANT TO THE PRIVACY ACT.
The CIA's released documents to Plaintiff pursuant to PA were as follows;

a)- In its letter dated(July-17-2019), the CIA informed Plaintiff
that it released to him two documents that were partially released
pursuant to exemptions b(3)and b(6)

b)- In its letter dated(Aug-30-2019), the CIA informed Plaintiff that
it released to him six documents that were partiall released
pursuant to exemptions b(1), b(3), b(5) and b(6).

c)- In its letter dated(Oct-18-2019),. the CIA informed Plaintiff that
it fully withheld 16 documents pursuant to exemptions b(1), b(3),
b(5) and b(6), and one document that was partially released
7)-

   

Case 1:17-cv-00066-TSC Document 80 Filed 03/09/20 Page 5 of 6

pursuant to exemptions b(1), b(3), b(5) and b(6).
a)- The CIA failed to denote which files were searched and searched by whom, -
what search terms or terms alternatives were used during these searches and
did not identify anv systematic approach to the documents locations and did
not provide information specific enough to enable Plaintiff to challenge

procedures utilized.

b)- The CIA did not attest that it has conducted a search that was reasonably
calculated to uncover all relevant documents and that all the files that
might contain responsive records to Plaintiff's request has been searched.

c)- The CIA failed to explain its withholding of portions of documents that
were partially released to Plaintiff when such documents.are part of Plaintff's

criminal trial records that was a public record and mostly available in the

public domain.

d)- The CIA failed to describe the withheld portions of the documents and
the fully withheld documents in a clear way and specifically show the
connection between the withheld portions or documents and the claimed exe-

mptions and specifically show how any specific possible harm can happen

if such withheld information is disclosed.

tfully submitted

Ibrahim Elgabrwony

Dated(Feb-26-2020)
Case 1:17-ev-00066-TSC Document 80 Filed 03/09/20 Page 6 of 6
CERTIFICATE OF SERVICE ‘ a -

I hereby certify that on this day-of (Feb-26-2020) , the foregoing has been served
to Willaim Chang, AUSA, 555 4th St N.W. Washington, D.C. 20530

Respectfully submitted.

Ep

Ibrahim Elgabrowny

AFFIDAVIT

I hereby declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge.

Respectfully submitted.

   

Ibrahim Elgabrowny
